DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 1/27/2021.  Claims 15-16 are withdrawn; claims 1 and 14 are amended; claims 1-14 and 17-20 are examined below.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. No. 7,326,128) in view of Nishino (US Pub. No. 2007/0191137). 
As per claim 1, Cole teaches a putter-type golf club head 100 that, when oriented in a reference position, comprises: a main body 102 including: a front portion having a face 112 defining a virtual face plane (Fig. 1), the face including a forward-most extent of the front portion; a rear portion extending rearwardly from the front portion and having a rearward-most extent of the golf club head (Fig. 1); a heel 106; and a toe 104 opposite the heel 106 (column 1, lines 46-67); a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from the virtual face plane; a golf club head center of gravity CG including a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane (shown by aggregate of Fig’s 1-2C); a golf club head length L measured in a front to rear direction from the forward-most extent of the front portion to the rearward-most extent of the rear portion (Fig. 1). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine experimentation to optimally scale the club cg and insert CG to provide a desired club head CG position and inertia to provide a desirable “feel” and forgiveness for off-center hits. 
Supplemental to the aforementioned, examiner cites to analogous art reference Nishino for its express teaching of locating the putter head CG such that CGD (F) /L (W2) is at most 0.30 (paragraphs [0058], [0081]; Fig. 7), and the CGD (F) is no greater than 25 mm (paragraph [0081]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious position the club CG within the claimed range, as taught by Nishino, for the expected purpose of 
Nishino further teaches a sole surface that includes a plurality of recesses (paragraph [0045] contemplating hollow part t formed “open to the sole side”; [0046] – sole recessed part 13). Admittedly, Nishino teaches a preferred embodiment wherein hollow part t is formed inside the main body. Notwithstanding, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating the sole surface 12 “sole recessed part 13” taught in paragraph [0046] would expectantly redistribute the weight as desired by the club designer since the recessed parts decreases the weight in that vicinity. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the sole recesses into the sole surface for the expected purpose of positioning the club cg at a desired position as previously set forth. Indeed, Nishino, as stated above, teaches a CGD less than 25 mm (paragraph [0081]). To achieve this relatively forwardly positioned CG one ordinary skill in the art would select the sole recesses at the rearward positions. Notably, Nishino recognizes that a CG placed too far back from the face presents ‘inferior rolling’ (paragraph [0058]). Lastly, examiner notes the filler material 6 does not negate 
As per claim 2, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel side recess 132; and a toe insert 120 received in the toe side recess 130 (Fig. 1; column 1, lines 46-67; column 2, lines 1-35).  
As per claim 3, Cole teaches wherein the heel insert 122 has a first volume and the toe insert 120 has a second volume that is substantially equal to the first volume. (Fig. 1 showing inserts shaped substantially the same; column 2, lines 35-49 – teaching weight inserts having “substantially the same weight”, and implicitly, similar material)  
As per claim 4, Cole teaches wherein the heel insert 122 and the toe insert 120 comprise a heel face and a toe face, respectively, that are substantially coplanar with the virtual face plane (“front surfaces 214 are flush with face 112” – column 2, lines 1-4).  
As per claims 7-10, Cole teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising the same volume/shape – Fig. 1), wherein a density of the heel insert is about 12 g/cm3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Cole inherently teaches wherein the weight insert has a mass mw and the golf club head has a mass mh. Cole does not expressly disclose these numeric values so as to determine their ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”.  Supplemental to this, secondary reference Nishio expressly teaches a moment of inertia about a vertical axis through the CG, Izz no less than 4000 g*cm^2 (paragraphs [0067], [0087]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel weight, this can be construed as providing a toe insert mass to be greater than the heel insert mass. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Also, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale the toe and heel inserts mass to provide a desired cg position along the toe-heel direction. 
As per claim 20, Cole inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. No. 7,326,128) in view of Nishino (US Pub. No. 2007/0191137) and further in view of Rollinson (US Pub. No. 2009/0149274). 
As per claim 5, Cole does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess.  However, tertiary reference Rollinson, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 1 – insert 36, central recess 34). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of facilitating interchangeability of face inserts which is desirable in the golf club art (paragraph [0027]; Fig.’s 7-8).   The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel). Tertiary reference Rollinson teaches wherein the central insert comprises polymer material (paragraphs [0040], [0045]). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Rollinson meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one . 

Response to Arguments
6.	Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “plurality of empty sole recesses”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Nishino teaches away from a forward weighted club. Examiner respectfully disagrees. At paragraph [0081], Nishino expressly teaches a CGD of 18mm. Applicant’s claim allows CGD depth up to 25mm. To suggest that a CGD of 18mm is “rearward” would be to undermine applicant’s inventive concept, which teaches a forward CG up to 25mm. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Bradford (US Pub. No. 2003/0013546). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711